
QuickLinks -- Click here to rapidly navigate through this document




Exhibit (10)(xix)



GREAT LAKES CHEMICAL CORPORATION
CORPORATE GUIDELINES AND PROCEDURES


Subject: Severance Plan for Employees Covered Under the Corporate Change in
Control Agreements   Effective Date: May 3,1996
Approved By: /s/ RBM
 
Revision Date: June 1, 1997

1.    Purpose

        The purpose of the Great Lakes Chemical Corporation ("Company")
Severance Plan for Employees Covered Under the Corporate Change in Control
Agreements ("Plan") is to provide financial assistance to eligible involuntarily
terminated employees following cessation of active employment under conditions
set forth in the Plan. Such financial assistance is intended as income
transition while the eligible employee is actively seeking employment elsewhere.

II.    Plan Document

        The ERISA plan document for this Plan is the controlling document for
questions relating to the Plan. This document is maintained by the Corporate
Director, Human Resources.

III.    Eligibility

A.Eligible employees are those employees who have entered into a change in
control agreement with the Company (and have not received the compensation
specified in the change in control agreement) and who have at least one Year of
Service (as defined herein). Subject to Sections VI and VII hereof, eligible
employees under this Plan will not be eligible for any severance pay or benefits
under any other severance or similar type plan sponsored by the Company.

B.An employee will be eligible under the Plan unless his termination is for
reasons such as: sale of the business unit or portion thereof where the employee
is offered employment with the buyer (whether or not such offered employment is
accepted or the responsibilities and compensation of the position offered are
comparable to his position immediately prior to his termination), retirement,
loss of employment with the Company followed by employment with an affiliate of
the Company, disability, misconduct, cause, failure of an employee to return
from the expiration of a leave of absence or layoff, resignation, death or
induction or enlistment into the military service.

C.Each eligible employee will be required to sign an Agreement and Release form
provided by the Company in order to receive any severance payments and benefits
under the Plan.


IV.    Severance Payment and Benefit Schedule

        The Plan provides for severance payments ("Severance Payments") and
Comp2 standard medical and dental benefits ("Benefits") to eligible employees.
Eligible employees will receive Severance Payments on a regular pay date, just
as when employed. For example, if the eligible employee's pay date is bi-weekly
on every other Friday, Severance Payments will follow the same schedule until
the Severance Payments have been exhausted. The weekly salary equivalent is
equal to the annual base pay in effect at the time employment terminates,
divided by 52. Eligible employees will receive Benefits under the Plan
commencing on the first day of the month following termination. *

1

--------------------------------------------------------------------------------




        An involuntarily terminated employee who meets the Plan's eligibility
standards and who signs an Agreement and Release form provided by the Company
will be eligible for the Severance Payments and Benefits for the periods set
forth below:

Eligible Employee


--------------------------------------------------------------------------------

  Base Level
Severance
Payment
Period**

--------------------------------------------------------------------------------

  Base Level
Benefit
Period

--------------------------------------------------------------------------------

Chief Executive Officer   18 months   18 months Business Unit Leader or Chief
Financial Officer   12 months   12 months Corporate Vice President   9 months  
9 months

--------------------------------------------------------------------------------

*Each eligible employee, and dependents if enrolled on the employee's date of
termination, will, under the terms of the Comp2 medical and dental plan, be
entitled to continue their then current level of benefits for the remainder of
the month in which he or she is terminated. Thereafter, Benefits shall be
provided as set forth in the Plan.

**Base salary.

        Benefits under the Plan will terminate prior to the period set forth in
the schedule in this Section IV on the date any alternative medical and/or
dental coverage becomes available to the eligible employee. All benefits other
than Comp2 standard medical and dental coverage shall cease on the date of
termination, including but not limited to pension, life insurance and 401(k)
eligibility. Severance Payments and Benefits provided under this Plan are not
considered compensation for purposes of the Company's benefit plans and no
benefit service credit will be granted following the date of termination.

        Benefits provided under the Plan will apply toward the maximum allowable
COBRA period. For example, if an employee is eligible for 18 months of COBRA
coverage and Benefits are provided for one year under the Plan, 6 additional
months of COBRA eligibility would remain after the expiration of the Benefits
provided under the Plan. COBRA participation after expiration of the Benefits
requires payment of COBRA premiums by the separated employee. If the Benefit
period available under the Plan exceeds the COBRA period, Benefits will be
provided in a manner to be determined by the Company.

        In addition to the base level Severance Payments and base level
Benefits, one additional week of Severance Payments and Benefits will also be
provided for each Year of Service. A Year of Service will be accrued for every
12 consecutive month period of the eligible employee's service which will be
computed based upon date of hire.

        Severance Payments will terminate in the event, and as of the effective
date, employment with another employer is obtained. In the event of the death of
an eligible employee prior to the completion of all Severance Payments and
Benefits due under the terms of the Plan, all Severance Payments remaining to be
paid pursuant to Section IV hereof will be paid to the eligible employee's
estate and if applicable, Benefits will be payable to the employee's dependents.
Severance Payments will be reduced by any unemployment compensation received by
the eligible employee while such Severance Payments are being made under the
Plan.

        Any Severance Payments and Benefits payable under this Plan will be
reduced by any notification period or pay in lieu thereof under the Worker
Adjustment and Retraining Notification Act (WARN), implementing regulations
thereunder, and/or any state statute or regulation requiring layoff or
termination notice or pay in lieu thereof.

2

--------------------------------------------------------------------------------



V.    Outplacement Services/Assistance

        Outplacement services, which include employee counseling and
reemployment assistance, will be provided at the Company's expense for a period
of time as determined by the Company. Such outplacement services will be
provided by a consulting agency which specializes in such services and will be
selected by the Company.

VI.    Change of Control

        In the event compensation becomes due under the eligible employee's
change in control agreements following a change in control of the Company or
potential change in control of the Company (as defined in the eligible
employee's change in control agreements), no Severance Payments, Benefits or
outplacement services will be provided under this Plan. Nothing in this Plan
will be interpreted to modify, alter, or in any way change the benefits
otherwise available under the change in control agreements.

VII.    Employment Agreement

        With respect to any eligible employee who has an employment or other
similar agreement with the Company that is not a change in control agreement
("employment agreement") in effect as of his termination, to the extent such
employment agreement provides for severance, termination or similar
post-termination payments, no Severance Payments, Benefits or outplacement
services will be payable under the Plan.

VIII.    Administration

        The Company reserves the exclusive right to determine the scope,
application and interpretation of this Plan. The Company's decision on any
question arising under this Plan will, subject to the claims procedure
established in the Plan, be final. The Company reserves the right in its sole
discretion to amend, modify, change or terminate the Plan whenever it will deem
such action to be appropriate.

        Any questions concerning the contents of the Plan should be directed to
the attention of the Corporate Director, Human Resources.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit (10)(xix)



GREAT LAKES CHEMICAL CORPORATION CORPORATE GUIDELINES AND PROCEDURES
